December 02, 2005


Mr. J. Bruce Bennett
Cardwell, Hart & Bennett, L.L.P.
807 Brazos, Suite 1001
Austin, TX 78701

Mr. Brian Cooper Guequierre
P O Box 4944
Austin, TX 78765
Judge Gisela Danette Triana
Travis County 345th District Court
1000 Guadalupe
Austin, TX 78701

RE:   Case Number:  05-0404
      Court of Appeals Number:  03-05-00193-CV
      Trial Court Number:  GN401871

Style:      IN RE  MOBILE HOME MALL, L.P. AND MHM, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |